Citation Nr: 0530035	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand. 

3.  Entitlement to service connection for residuals of a 
gunshot wound to the face and mouth. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO denied service connection 
for PTSD and residuals of a gunshot wound of the face and 
mouth and right hand.  The veteran timely perfected an appeal 
of these determinations to the Board. 

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Oakland, California.  A copy 
of the hearing transcript has been associated with the claims 
file.  

A review of the claims file reflects that during an April 
2003 VA examination and through testimony before the 
undersigned Veteran's Law Judge in May 2005, the appellant 
and his representative appeared to have raised the issue of 
entitlement to dental condition for treatment purposes.  
While the RO addressed the aforementioned issue in a July 
2004 supplemental statement of the case, it has not been 
developed for appellate review.  Thus, the issue of 
entitlement to a dental condition for treatment purposes is 
referred to the RO for appropriate action. 

The Board notes that evidence was received at the March 2005 
hearing, and that the veteran included a waiver statement 
which would permit the Board to initially review this new 
evidence.  Thus, a remand to the RO for this purpose is not 
required.  See 38 C.F.R. § 20.1304 (2005). 

(The issue of entitlement to service connection for PTSD will 
be addressed in the remand that follows the order of the 
decision below).  

FINDING OF FACT

The veteran does not have residuals of a gunshot wound to the 
face and mouth and right hand that are attributable to 
military service or to any incident of active duty..  


CONCLUSIONS OF LAW

1.  Any residuals of a gunshot wound to the face and mouth 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005).

2.  Any residuals of a gunshot wound to the right hand were 
not incurred in or aggravated by active military service,  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in January 
2003 and July 2004, and a December 2003 statement of the 
case.  In particular, the letters informed the veteran that 
to substantiate his service connection claims he must 
demonstrate that he has a current disability that is related 
to service.  The RO instructed the veteran that the evidence 
included a statement from a doctor, containing the physical 
and clinical findings, the results of any laboratory tests or 
X-rays and the dates of examinations and tests.   The letters 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including medical records, 
Social Security Administration records, or relevant records 
not held by any Federal agencies.  The veteran was told that 
it was his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, was to be provided by the claimant and 
which portion, if any, would be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

(Although the July 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claim in June 2003, in January 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA treatment and examination reports, 
numerous statements and articles from the veteran, and 
hearing testimony of the appellant and his son are of record.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that the veteran testified in support of 
his claims before the undersigned Veterans Law Judge at the 
RO in Oakland, California in May 2005.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  

II.   Relevant Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, in cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied. In 
pertinent part, 38 C.F.R. § 3.304(d) provides:
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304. First, the Appeals Court noted,

[I]t must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." . . . As the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service." . . . [I]f these two inquiries are met, the 
Secretary [of the VA] "shall accept" the veteran's evidence 
as "sufficient proof of service connection," even if no 
official record of such incurrence exists.

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392. The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). Indeed, the Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)..   



III.  Factual Background

The veteran contends, in both written arguments and in 
hearing testimony, that while stationed with Acorn Twelve, 
which was attached to the 82nd See Bee's battalion in the 
Pacific Islands, he was shot in the right hand, face and 
mouth by enemy fire (he relates that he lost his two front 
teeth.)  The veteran maintains that he was hospitalized for 
approximately one month in Hawaii, where he received sutures 
for his face and hand.  After he was released from the 
hospital, he contends that he was assigned to the USS 
FARENHOLT because his unit had disbanded.  After service 
discharge, the veteran maintains that he saw a private 
dentist, who repaired his two front teeth.

Form 3145, Notice of Separation from the United States Naval 
Service, received by the RO in October 1945, reflects that 
the veteran served in the United States Navy from May 1943 to 
November 1945.  It was noted that he had served on, or had 
been stationed with, ACORN Twelve and the USS FARENHOLT.  He 
was awarded the Asiatic-Pacific Service Medal with three 
stars.  His job preference was listed as a heavy equipment 
operator.  The veteran's service personnel records reflect 
that the veteran was stationed with ACORN Twelve from August 
6, 1943 to November 25, 1944.  He served aboard the USS 
FARENHOLT from April 4, 1945 until he was discharge in 
November 1945.  Specifically, his DD Form 214 does not 
reflect the receipt of any combat decorations.  Numerous 
articles and command chronologies outline , submitted by the 
veteran's brother during the March 2005 hearing, reflect 
combat support not combat activities of the USS FARENHOLT and 
other wartime operations.

Service medical records reflect that upon entrance into 
service, the veteran was found to have had a three and one-
half inch scar on the palm of the right hand, a five and on-
half inch scar on his chin and a five and one-fourth inch 
scar on his upper lip.  Upon dental examination, the veteran 
was found to have been missing teeth numbered:  one, sixteen, 
seventeen and thirty two.  Otherwise, the veteran's mouth and 
extremities were found to have been "normal." (see April 
and May 1943 entrance examination reports, respectively).  A 
November 1945 service separation examination report reflects 
that the veteran was missing teeth numbered:  one, seven, 
sixteen and thirty two.  No other abnormalities were noted.  
The veteran's extremities were found to have been "normal." 

Post-service VA clinical and treatment records, dating from 
July 2001 to April 2003, are of record.  Upon evaluation by a 
VA nurse practitioner in April 2003, the veteran gave a 
history with respect to his military service, which is 
consistent with that previously reported in this decision.  
The veteran denied having any pair or scarring in his face or 
jaw.  His main complaint was that he had no sense of smell or 
taste.  Concerning the right hand, the veteran denied having 
any aching or arthritis.  He stated that the right hand was 
more stiff in the morning and when it was cold.  He was 
unable to rate the pain in his right hand.  

Upon examination of the head and face in April 2003, the 
nurse practitioner indicated that she was unable to visualize 
any scarring on the veteran's face because of his facial 
hair; however, the appellant stated that the scars had 
completely faded.  An examination of the face, mouth and 
throat was essentially "normal.  The veteran's front teeth 
were absent.  Upon examination of the right hand, there was a 
four centimeter scar on the lateral, dorsal aspect, a four 
centimeter linear scar on the thenar eminence and a scar 
measuring two by one centimeters on the medial dorsum.  The 
veteran had decreased grip strength of the right hand 
(dynamometer grip strength was 30 and 60 pounds/force on the 
right and left hands, respectively).  He was unable to touch 
the thum to the base of the fifth digit and tips of each 
finger on the right hand (however, he could perform these 
tasks with the left hand) and make a fist.  X-rays of the 
right hand revealed mild osteopenia and age-appropriate 
changes.  However, there was no evidence of any fractures, 
subluxations or shrapnel fragments.  

After the VA nurse practitioner entered diagnoses of status-
post gunshot wounds to the maxilla/mandible and right hand, 
she reviewed the claims file and noted that there was no 
mention of any gunshot wound or injury sustained by the 
veteran.  In addition, she indicated that dental records, 
dated May 24, 1943, were rather benign when compared to a 
subsequent un-dated dental operation examination report, 
which revealed significant damage to the front teeth.  She 
reported the scars of the chin, upper lip and right hand 
which were noted on the veteran's April 1953 enlistment 
examination report and previously reported herein. 

IV.  Analysis

1.  Residuals of a gunshot wound to the face and mouth

The Board finds that service connection is not warranted for 
residuals of a gunshot wound to the face and mouth.  While 
the Board notes the veteran's contention that he lost both of 
his front teeth as a result of a gunshot wound to the face by 
the enemy during combat service in World War II, service 
medical records are completely devoid of any occurrence or 
treatment of a gunshot wound or injury to the face or mouth.  
Indeed, a November 1945 examination report reflects that the 
veteran had both of his front teeth at service separation.  
In addition, the post-service clinical evidence of record 
also shows that when the veteran was examined by a VA nurse 
practitioner in April 2003, both of his front teeth were 
noted to have been absent, despite his contention that he had 
had them repaired by a private dentist after he was 
discharged from service (see April 2003 VA examination 
report).  While the VA nurse practitioner entered a diagnosis 
of status-post residuals of a gunshot wound to 
maxilla/mandible, this was before her review of the claims 
file and prior to X-rays of the face and mouth, which were 
negative for any shrapnel fragments.  While the VA nurse 
practitioner noted that an un-dated service dental operation 
report appeared to show significant damage to the front 
teeth, she acknowledged that the service medical records were 
devoid of any mention of any gunshot wound or injury.  

In conclusion, service medical records do not show that the 
veteran sustained a gunshot wound to his face or mouth during 
service.  As to the appellant's account of his claimed combat 
wounds, this is unsupported by the written evidence in the 
record.  In this regard, he did not receive the Purple Heart 
Medal or any other award or decoration indicative of his 
participation in combat, and the record contains no 
corroborating evidence of the veteran's alleged participation 
in combat or his alleged gunshot wound to the face and mouth.  
His report of having been wounded in the face and mouth and 
that he was subsequently medivaced to a hospital in Hawaii 
for surgery with a month's stay without any documentation is 
patently incredible.  It is simply not credible that the 
veteran could have incurred the kinds of injuries he alleges 
to his face and mouth, yet have absolutely no written medical 
reports in his service records referring to such injuries.  
Furthermore, the veteran maintains that he had both of his 
front teeth repaired by a private dentist after service, yet 
both teeth were absent upon evaluation by VA in April 2003.  
Accordingly, the record includes clear and convincing 
evidence rebutting the veterans' allegations of combat 
gunshot wounds and the provisions of 
38 U.S.C.A. § 1154(b) may not be applied to grant service 
connection in this case.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of gunshot wound to the 
mouth and face. Weighing the objective medical evidence 
against the veteran's completely uncorroborated assertion of 
a gunshot wound to the face and mouth during service, the 
Board must conclude that the preponderance of the evidence 
supports a denial of the claim.  Overall, the preponderance 
of the evidence is against a finding that the veteran has 
residuals of a gunshot wound of the face and mouth that are 
related to an incident in service.  

2.  Residuals of a gunshot wound to the right hand

The Board finds that service connection for residuals of a 
gunshot wound to the right hand is also not warranted.  In 
reaching the foregoing conclusion, the Board notes that a 
diagnosis of status post residuals of a gunshot wound to the 
right hand was recorded by a VA nurse practitioner in April 
2003.  However, service medical records are devoid of any 
occurrence or treatment of a gunshot wound to the right hand.  
Indeed, at service separation in November 1945, the veteran's 
extremities were found to have been "normal."  While the 
veteran was found to have a four centimeter scar at the 
thenar eminence of the right hand upon evaluation by VA in 
April 2003, this scar is similar to the scar noted at the 
base of the veteran's palm when examined for service entrance 
in April 1953 (see April 1953 service entrance examination 
report).  In addition, X-rays of the right hand, performed by 
VA in April 2003, were negative for any shrapnel fragments; 
degenerative changes were found to have been the result of 
age. 

While the veteran contends that he currently has residuals of 
a gunshot wound of the right hand as result of combat during 
World War II, he did not receive the Purple Heart Medal or 
any other award or decoration indicative of his participation 
in combat, and the record contains no corroborating evidence 
of the veteran's alleged participation in combat or his 
alleged shell fragment wound of the right hand.  In addition, 
the veteran's allegations concerning his participation in 
combat and the incurrence of the shell fragment wound have 
been inconsistent and are contradicted by the service 
records.  Accordingly, the Board finds that the preponderance 
of the evidence is against a finding that the veteran has 
residuals of a gunshot wound of the right hand that are 
related to an incident in service. 

V.  Conclusion

The Board notes that the veteran and his son have maintained, 
in both written statements and in hearing testimony, that the 
appellant has residuals of gunshot wounds to the face and 
mouth and right hand as a result of his active World War II 
service.  As laypersons, however, they are not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the veteran's claims for 
service connection are denied. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005). 


ORDER

Service connection for residuals of a gunshot wound to the 
face and mouth is denied. 

Service connection for residuals of a gunshot wound to the 
right hand is denied.  

REMAND

The veteran contends, in both written arguments and in 
hearing testimony, that he has PTSD as a result of being shot 
at by enemy fire while stationed with Acorn Twelve, which was 
attached to the 82nd See Bee's battalion in the Pacific 
Islands during World War II.  

By a June 2003 rating action, the RO denied the veteran's 
claim for service connection for PTSD because the medical 
evidence was devoid of any current diagnosis of PTSD based 
upon a verified in-service stressor(s).  In reaching the 
foregoing conclusion, the RO pointed out that when seen in a 
VA outpatient clinic in February 2002, the VA psychologist 
recorded a diagnosis of depression, not otherwise specified.  
There was no indication of PTSD.  However, during a May 2005 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he had continued to seek treatment for 
PTSD from a Dr. Kaplan at the VA "Redwood Clinic" 
(Transcript (T.) at pages (pgs.) 3, 4).  While records from 
the aforementioned VA facility, dating from July 2001 to 
December 2002, are of record, more recent reports are absent. 
As for VA's obligation to secure these records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.

Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service discharge in November 
1945, to specifically include all 
treatment reports from Dr. Kaplan of the 
VA outpatient clinic in Redding, 
California, referred to by the veteran in 
his March 2005 hearing (T. at pgs. 3,4), 
dating from December 2002 to the present.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them. 

2.  If, and only if, the newly received 
medical evidence reflects a confirmed 
diagnosis of PTSD, and if the benefit 
sought on appeal cannot otherwise be 
granted, should the veteran then be 
afforded a VA psychiatric examination.  
Prior to this examination, the examiner 
must be provided a list of any stressors 
corroborated by the RO.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review.  
The examiner should determine whether the 
veteran has PTSD based on a verified in- 
service stressor. The examiner is 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner must utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, in 
diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis. A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claims of 
entitlement to service connection for 
PTSD in light of all the evidence of 
record.  In addition, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


